The facts are stated in the opinion.
BY THE COURT:
The defendant moves the Court to dismiss the petition in error herein on the following grounds namely; That the order of. the Common Pleas Court from which error is prosecuted is not a final order. .
It appears from the record and the briefs of counsel that judgment was rendered against the defendant by default; that subsequent to the rendition of this judgment the Trial Court opened up and set aside-the said judgment upon the ground that, the defendant was not in default at the-time such default judgment was rendered.
The transcript of the docket and journal entries shows that the defendant was in. default when such judgment was rendered. In the absence of a Bill of Exceptions we-are unable, however to determine what, proof, if any, was offered tending to show a different situation.
The judgment was vacated during the same term in which the original judgment was rendered. The trial court has jurisdiction over its entries during term time.
This entry vacating the judgment was. neither a judgment nor a final order as it did not finally determine' the rights of the-parties.
The result may eventually be the same as in the original judgment.
It is therefore neither necessary nor timely to express opinion gn the action of the trial court whether prejudicial or not in the light of 11637 GO, inasmuch as it may properly come before us later.
Kunkle, PJ, Allread and. Hornbeck, JJ>